                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                       NORFOLK DIVISION



UNITED STATES OF AMERICA


V.

                                                        CRIMINAL NO. 2:93cv8I-5


TODD VASSELL,

                Defendant.


                                ORDER STRIKING PLEADINGS


       The Clerk has filed your pro se letter motion dated June 1, 2019, for an expedited ruling on your

Motion under the First Step Act; however, the pleading is deficient in the area checked below:

[]      Document is not signed.[F.R. Crim. P. 49(d), Civil P. 11(a)]
[]      Document does not contain an original signature. [F.R. Crim. P. 49(d), Civil P. 11(a)]
[]     Local attorney has not signed (Local Rule 57.4(F)).
[]     Attorney not admitted to practice in the Eastern District of Virginia (Local Crim. Rule 57.4(D)).
[X]    No service on the United States Attorney's Office, 101 W. Main Street, Suite 8000, Norfolk,
       VA 23510, or explanation why service is not required (F.R.Crim.P.49(a) and (b)and
       F.R.Civ.P.5(d)).
[]     Other: Not signed by defendant's retained attorney.


       The defendant is advised that if she wishes the court to consider her submission, the
pleading must be resubmitted with the deficiencies corrected within thirty (30) days of the date
of this order or the pleading will be stricken from the record.

                                                                         M.
                                                          Rebecca Beach Smith
                                                                                  m:
                                                          United States District Judge
                                                UNITED STATES DISTRICT JUDGE


Dated: June      ,2019
